— Order unanimously affirmed, with costs. Memorandum: Special Term did not abuse its discretion in granting the infant leave to file a late notice of claim. Contrary to defendant’s assertion, the court properly considered the disability of infancy even though it was not the cause of the delay in filing the notice (see, Matter of Ziecker v Town of Orchard Park, 70 AD2d 422, 427, affd 51 NY2d 957). (Appeal from order of Supreme Court, Monroe County, Tillman, J. — late notice of claim.) Present — Hancock, Jr., J. P., Callahan, Denman, Boomer and O’Donnell, JJ.